Stark App. Nos. 1997CA00109 and 1997CA00110. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue whether cellular telecommunication providers have public utility status for township zoning purposes. Sua sponte, cause consolidated with 98-46, infra.
F.E. Sweeney and Cook, JJ., dissent.
Resnick, J., not participating.
The conflict case is Adam v. Bath Twp. Bd. of Zoning Appeals (July 23, 1997), Summit App. No. 18144, unreported, 1997 WL 423040.